Citation Nr: 0608074	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which I  
sufficient to reopen a previously-denied claim of entitlement 
to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran was initially denied service connection for 
hepatitis in an unappealed March 1972 rating decision.  In 
July 2001, the RO received the veteran's request to reopen 
his previously-denied claim.  The June 2003 rating decision 
declined to reopen the claim on the ground that no new and 
material evidence had been received.  The veteran duly 
perfected an appeal of this decision.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  Such request was 
subsequently withdrawn by the veteran in April 2004.  See 
38 C.F.R. § 20.704(d) (2005).  He has not requested a Board 
hearing since that time.

Clarification of issue on appeal

As noted above, the veteran was initially denied service 
connection for hepatitis in March 1972.  The March 1972 
rating decision did not specifically identify a particular 
type of hepatitis.  

In the June 2003 rating decision, however, the RO 
characterized the issue(s) as service connection for 
hepatitis B and C and whether new and material evidence had 
been submitted to reopen the previously-denied service 
connection claim for hepatitis A.  However, neither the March 
1972 rating decision nor the medical evidence upon which it 
was based identified a particular subtype of hepatitis.  

The Board believes that proper issue on appeal is therefore 
whether new and material evidence has been submitted to 
reopen the veteran's previously-denied service connection 
claim for hepatitis.  This encompasses any type of hepatitis.  
The only issue currently before the Board, therefore, is that 
which appears on the first page of this decision, namely 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis.

As will be discussed in detail below, the Board is reopening 
the veteran's claim.  
The issue of his entitlement to service connection for 
hepatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed March 1972 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hepatitis.

2.  Evidence submitted since the March 1972 rating decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The unappealed March 1972 rating decision is final.  Since 
this decision, new and material evidence has been received 
and the claim of entitlement to service connection for 
hepatitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for 
hepatitis.  He essentially claims that these conditions were 
acquired during service and are not the result of willful 
misconduct (intravenous drug abuse) on his part.

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for hepatitis was denied 
in an unappealed March 1972 VA rating decision.  Implicit in 
the veteran's presentation is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen his claim.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2003 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
August 2001 and December 2002 which were specifically 
intended to address the requirements of the VCAA.  The August 
2001 letter from the RO specifically notified the veteran 
that to reopen his previously-denied claim, new and material 
evidence would have to be submitted.  The veteran was advised 
that to "qualify as 'new evidence,' it must be submitted to 
VA for the first time" and that to "qualify as 'material 
evidence,' the additional information must bear directly and 
substantially upon the issue for consideration" (emphasis in 
original).  The August 2001 letter also generally informed 
the veteran that to support a claim for service connection, 
the evidence must show "[a]n injury in military service or a 
disease that began in or was made worse during military 
service, OR an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2001 VCAA letter, the veteran was informed that VA would make 
"reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2001 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the agency or person who has them . . . 
[i]t's your responsibility to support your claim with 
appropriate evidence" (emphasis in original).  More 
specifically, the August 2001 letter instructed the veteran 
to provide "the name of the person, agency, or company who 
has records that you think will help us decide your claim;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided with notice 
of the VCAA prior to the initial adjudication of his claim by 
the June 2003 rating decision.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
withdrew his prior hearing request in April 2004. 

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol and drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(AOJ) that are not appealed in the prescribed time period are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in July 2001, prior to the enactment of the revised 
regulation, this case will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2000), discussed 
in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously-denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed March 1972 rating decision.
	
The "old" evidence

At the time of the March 1972 rating decision, the evidence 
of record included the veteran's service medical records, a 
November 1971 VA hospitalization report, and the report of a 
February 1972 VA examination.  

Service medical records reflect that the veteran was 
hospitalized in June 1970 for "infectious hepatitis."  At 
that time, he denied any intravenous drug use or exposure to 
hepatotoxins.  During his hospitalization, the veteran's 
liver function testing gradually returned to normal.  After 
approximately 43 days in the hospital, the veteran was 
returned to full duty with a normal liver function test and 
being asymptomatic.  A note in the veteran's clinical records 
characterizes his infectious hepatitis as being incurred in 
the line of duty and not due to misconduct.

Treatment records from the Brecksville, Ohio VA Hospital 
reflect that the veteran was admitted in September 1971 for 
intensive drug treatment.  The veteran reported a one and a 
half year long substance abuse history which he claimed began 
shortly after getting out of basic training.  Liver function 
testing at that time was within normal limits.  A diagnosis 
of heroin dependence was rendered.

A February 1972 VA examination noted a diagnosis of hepatitis 
by history only.

The March 1972 rating decision

In March 1972, the RO denied the veteran service connection 
for hepatitis.  The RO essentially determined that while the 
veteran was diagnosed with hepatitis in service, there was no 
indication that he currently had the disease.  

The veteran was informed of the March 1972 rating decision by 
letter from the RO dated March 30, 1972.  He did not appeal.  
In July 2001, the veteran requested that his claim be 
reopened.  After the RO denied the claim, this appeal 
followed.

The additionally submitted evidence

The evidence added to the record since the March 1972 rating 
decision consists of treatment records the Ohio State 
University Medical Center and the Grafton Correctional 
Institution, where the veteran is currently incarcerated.  
This evidence will be analyzed below.

Analysis

In essence, the RO in March 1972 denied the veteran's claim 
because the first Hickson element, current disability, was 
lacking.

The unappealed March 1972 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  As explained above, the 
veteran's service connection claim for hepatitis may only be 
reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally-received (i.e. after 
March 1972) evidence bears directly and substantially upon 
the specific matters under consideration, namely whether the 
veteran has a current hepatitis diagnosis.

Recently-submitted medical records from the Grafton 
Correctional Institution note that the veteran has tested 
positive for both hepatitis B and C.  The recently-submitted 
medical evidence therefore serves to establish the first 
Hickson element, which was missing at the time of the March 
1972 rating decision.  Because evidence fulfilling this 
element has now been added to the claims file, the case must 
be reopened.  See Molloy v. Brown, 9 Vet. App. 513 (1996) 
[where VA has previously denied a claim because one element 
of service connection is missing, the case must be reopened 
when evidence potentially fulfilling the missing element is 
submitted].

In short, the recently-submitted medical evidence showing 
current diagnoses of both hepatitis B and C serves to fulfill 
the crucial, but heretofore missing, element of a current 
disability.  As such, this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The veteran's service-connection claim for 
hepatitis is accordingly reopened.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  For the reasons explained in the remand 
section below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis is reopened; 
to this extent only, the appeal is allowed.


REMAND

As discussed above, the statutory duty to assist  comes into 
play at this juncture.  See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  

As noted above, to establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between (1) and (2).  See Hickson, supra.  In Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002), the United 
States Court of Appeals for Veterans Claims held that where 
there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion.

The medical records currently associated with the claims 
file, particularly those from the Grafton Correctional 
Institution, include various recent diagnoses of hepatitis (B 
and C).  The first Hickson element is arguably satisfied.  
Service medical records also indicate that the veteran was 
hospitalized in June and July 1970 for "infectious 
hepatitis."  Element (2) has therefore also been met.

None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's currently-diagnosed 
hepatitis and his military service.  The Board finds that a 
VA nexus opinion is therefore necessary to decide the claim.  
As in Charles, the evidence of record in this case includes 
evidence of current disability and evidence of an in-service 
disease.  However, no medical nexus opinion is present which 
would serve to causally relate the two.  In such situations, 
the case must be remanded to the RO for the purpose of 
obtaining a medical nexus opinion.

The Board also notes that the medical record includes a 
history of intravenous drug use by the veteran, including a 
1971 hospitalization for heroin dependence.  The veteran 
appears to maintain that he started using heroin after being 
discharged from military service.  

The veteran's DD Form 214 indicates that he was discharged 
from military service under honorable conditions after 
serving one year and three months.  The circumstances 
surrounding his discharge are unclear.

As noted above, no compensation shall be paid if a disability 
is the result of a veteran's own willful misconduct, 
including the abuse of alcohol and drugs.  See generally 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2005).  Therefore, if the veteran's current hepatitis 
diagnoses are found to be secondary to his history of illegal 
drug use, service connection will not be warranted.  

Under these circumstances, the Board believes that it is 
appropriate to obtain his service personnel records.

Although the veteran in the instant case is incarcerated, 
VA's duty to assist requires that he be accorded the same 
assistance as his fellow, non-incarcerated veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain the veteran's 
service personnel records.  If any 
indication of drug use appears therein, a 
memorandum should be prepared which 
indicates where reference to drug use 
appears in the personnel records. 

2.  VBA should then forward the veteran's 
VA claims folder to a physician for a 
review of the medical records contained 
therein.  The reviewing physician should 
express an opinion as to whether the 
veteran's current hepatitis diagnoses (B 
and C) are as least as likely as not 
related to any incident of service, 
including his 1970 hospitalization for 
"infectious hepatitis."  The reviewer 
should also express an opinion as to 
whether the veteran's hepatitis is 
related to his history of intravenous 
drug use.    

If the reviewer deems it necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
accomplished.  A report of the records 
review should be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


